UNITED STATES SECURITIES AND EXCHANGE COMMISSIONWashington, D.C. Form6-K REPORT OF FOREIGN PRIVATE ISSUERPURSUANT TO SECTION13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE MONTH OFJuly,2008 Commission File Number: 333-134004 Canadian Satellite Radio Holdings Inc. (Exact name of registrant as specified in its charter) Suite2300, P.O.Box 222, Canada Trust Tower, BCE Place, 161 Bay Street, Toronto, Ontario, Canada M5J 2S1 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form20-F or Form40-F. Form20-F x Form40-F o Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by Regulation S-T Rule 101 (b) (1). o Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by Regulation S-T Rule 101 (b) (7). o Indicate by check mark whether the registrant by furnishing the information contained in this Formis also thereby furnishing the information to the Commission pursuant to Rule12g3-2 (b)under the Securities Exchange Act of Yes o No x If “Yes” is marked, indicate below if the file number assigned to the registrant in connection with Rule12g3-2 (b): 82- EXHIBITNUMBER DESCRIPTION 99.1 Q3 Interim Report for the period ending May 31, 2008 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CANADIAN SATELLITE RADIO HOLDINGS INC. (Registrant) Date: July 10, 2008 By: /s/Michael Washinushi Name:Michael Washinushi Title:Chief Financial Officer, Treasurer and Secretary
